LUMBARD, Circuit Judge
(dissenting):
I dissent. I believe that the order of the district court should be reversed and the indictment dismissed as to these defendants. Retrial of these defendants subjects them to double jeopardy in violation of their rights under the fifth amendment of the Constitution.
A mistrial was declared on January 22, 1988, after more than eight months of a trial which began with the selection of the jurors in April 1987 and the presentation of evidence by the government commencing June 1. In light of the length of the government’s case and the serious nature of the charges against these defendants, it was the paramount duty of the district court to keep the trial going until the jury brought in a verdict. Without a determination by the court that the jurors were incapable of rendering a verdict based solely upon the evidence presented in the case, the trial should have continued until the jurors either reached a verdict or reported a hopeless failure to agree. The district court made no such determination.
The evidence presented to the court concerning the approach of dismissed juror Gary Barnes, and the attempts to identify the remaining jurors, certainly required the immediate attention of the court. Although the in camera ex parte examination of the remaining jurors (at which none of the counsel were present) by Judge Cos-tantino did not disclose that any contact with the jury had occurred; the examination did, however, lead the court to believe that some jurors were uneasy. Up to this time, the jurors had not been sequestered.
Judge Costantino next proceeded to conduct an examination of the jurors in open court with the defendants, counsel and the public present. In my view, the record shows no good reason for this decision. The open court examinations led the court to dismiss three jurors, numbers 4, 8 and 12, without any showing that as a result of any improper activity by the defendants, they could no longer render a verdict on the evidence in the case.
*128The testimony of those three jurors fell far short of providing a basis for disqualifying any of them. Juror number 4 told the court in camera that he was not sure that he could continue to serve because his father had mentioned to him that there had been some allegations of jury tampering. Later, in open court, he said he still felt the same way and “did not know whether [he could] be impartial.”
Juror number 8 disclosed that his wife had heard something on the radio about jury tampering and a mob trial. In answer to the court’s question concerning whether his judgment had been impaired so that he could not be fair and impartial, he replied that “no my judgment had not been impaired.” However, he then volunteered that as the trial progressed, and the issue of drugs became central to the case, that he could not be fair and impartial because of immediate family members’ involvement with drugs.
Juror number 12, who denied being contacted about the case, said that he had an idea “of what this is all about and it is kind of changing my input as to whether I can be impartial or not.” The questioning ended with him saying that “because of recent events and not because of the trial and evidence that has been submitted” he would find it difficult to be impartial.
In my view, it does not appear from the record that any one of the three jurors could not have decided the case based on the evidence at trial. That is the ultimate test of the “manifest necessity” for a mistrial. Arizona v. Washington, 434 U.S. 497, 505-06, 98 S.Ct. 824, 830-31, 54 L.Ed. 2d 717 (1978). By the time they began their deliberations the jurors would have been reminded of their duty to decide the case based solely on the evidence presented many times during the proceedings — first by the judge during jury selection, then by both counsel in the summations, and again by the judge in his charge. Why were those three jurors not reminded of this duty before they were dismissed? Before taking the extraordinary step of declaring a mistrial, it was the duty of the court to urge the jurors to continue to serve and to consider the case solely on the evidence presented at trial.
The examination of the jurors in open court in view of all that had taken place during the preceding three days could only have resulted in making them more uneasy about what was going on. Jury service in such a long trial is at best a strain and entails many personal sacrifices and is compensated largely by the fulfillment of an important civic duty. With few exceptions, those called for jury duty respond to the challenge. They accept the instructions of the judge. Countless times in our opinions, we have reaffirmed our belief that jurors can be relied upon to follow the instructions of the court. Richardson v. Marsh, — U.S. -, 107 S.Ct. 1702, 1707, 95 L.Ed.2d 176 (1987); United States v. Teitler, 802 F.2d 606, 617 (2d Cir.1986). In addition, any conceivable prejudice that may have been caused by the jury hearing about the alleged jury tampering from the media could have been cured by a specific jury instruction. United States v. Feldman, 299 F.2d 914, 917 (2d Cir.1962).
Here we have not a shred of evidence that any one of these three jurors could not have laid aside their apprehensions and rendered their verdict on the evidence. The judge never asked them to do that and never inquired about whether they could do so. On the contrary, in the setting in which the voir dire occurred, it surely must have seemed to all three of these obviously uneasy jurors that they were being offered a way out of continuing the service which had become onerous and the continuance of which may have had unpleasant consequences.
Even assuming that dismissing the three jurors was proper, the record fails to show that the court took every reasonable step to continue the trial with a lesser number than 12. Indeed, before the court made its decision to dismiss the jury, it should have inquired of the defendants whether they would agree to be tried by a jury of less than 12. Neither the court nor the government inquired of the defendants or suggested such an inquiry. Although it is doubtful whether the defendants would *129have agreed to proceed with fewer than 12 jurors, at the very least, the court should have made every attempt before deciding to dismiss all three of the jurors. Keeping any one of the three jurors would have saved the jury and allowed the the trial to continue.
The question was not whether any juror was still “impartial” — whatever that ambiguous term might mean to the jurors. The question was whether there were enough jurors that could decide the case on the evidence. At the point a mistrial was declared, only the government’s case had been presented to the jury. Thus, it seems more than likely that, at that point, before any defendants’ evidence and before summations of counsel, many of the jurors would have formed some opinion. Even without rumors of jury tampering, they may have quite naturally no longer been “impartial.”
There was no showing that any remaining member of the jury had been tainted or even approached. There was no showing that as a result of the inquiry by the court that any member of the jury could not have rendered a verdict on the evidence in the case. This, combined with the judge’s remarks about his displeasure regarding the trial, the mishandling of the voir dire, and his failure to take reasonable measures to retain a jury which could have reached a verdict, leads me to conclude that there was no showing of “manifest necessity” to justify the declaration of a mistrial.
However heinous the crimes of which the defendants stand accused, and however despicable their reputations, they are no less entitled to the protection of the Constitution afforded by the prohibition against double jeopardy.
I would reverse the order of the district court and dismiss the indictment as to these defendants.